Title: To Benjamin Franklin from James Woodmason, 8 October 1781
From: Woodmason, James
To: Franklin, Benjamin


Sir
Leadenhall-Street, 8 Octr 1781
As you have bought one of the Patent Copying Machines, I beg leave to acquaint you, that the Proprietors have invented a Method of keeping the Copying Paper ready damped for Use, by laying the Paper in a Box, which Method I think answers the Purpose.—The Price of a Folio and Quarto Box is 15s.
If you are desirous of having a Pair, or are in want of any prepared Copying Paper, or Copying Ink, please to acquaint me, and I will send you either. I am, Sir your hble Servt
James Woodmason
 
Addressed: Dr. Franklen / Paris
Notation: Woodmason.
